 In the Matter of Fiss CORPORATIONandPOCKETBOOK WORKERS UNIONOF NEW. YORK, LOCAL No.1 andINTERNATIONAL LADIES' HANDBAG,POCKETBOOK AND NOVELTY WORKERS UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR, PARTY TO THE CONTRACTCase No. C-2116.-Decided August 14, 194Jurisdiction:leather goods manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:executing contract with its "Employees"in derogation, of Act'; unlawfully rendering assistance to affiliated organizationby permitting. solicitation of membership, on company premises ; executingclosed-shop contract with affiliated organization in advance of employee organi-zation ; allegation that employer moved its operations to avoid collective bar-gaining,. dismissed.Discrimination:discharges of seven employees for union activities.Collective Bargaining:majority established by designation in petition-refusal tobargain held not-justified by existence of illegal contract with assisted affiliatedorganization..Remedial Orders:abrogation of illegal contracts with "Employees" and withaffiliated. organization ; order to bargain collectively ; reinstatement of dis-charged employees with back pay.UnitAppropriate for Collective Bargaining:'all production employees at em-ployer's plant except salesmen and supervisory and clerical employees-experi-enced and trusted employees who instruct other employee's included in unit.Mr. Mark Lauter,for the Board.Mon f ried c , Mon f ried,byMr. Richard M. Mon f rigid,of New YorkCity, for the respondent..Roudin, Cohn d Glickstein,by.Mr. Sidney Elliott CohnandMr.Abraham L. Shipiro,of New York City, andMr. Ossip J. Walinsky,of New York City, for the Union..Mr. Matthew .11. Levy,byMr. David Halper,of New York City, andMr. Max H.. FrankleandMr. A. S. Jaffe,of New York City, for theInternational.Mr. Eugene R.. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEDUpon a second amended charge duly filed on June 24, 1941,1 byPocketbook Workers Union of New York, Local No. 1, herein called1 The originalcharge was filed on December 20, 1940;the. amended charge on January15,1941.'43 N. L. R. B., No. 19.125 126..DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe, Union,2 the National 'Labor Relations Board, herein called. the .Board, by the Regional Director for the Second Region (New YorkCity), issued its complaint, dated June 24,.1941,.against.FissCorpora--tion, Jersey, City, New Jersey, herein called the respondent, alleging;that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1), (3),.and (5) and Section 2 (6) ad (7) of the National Labor Relations Act,.49 Stat. 449, herein.called the Act.Copies of the complaint and noticeof hearing thereon were duly served ,upon,.the respondent and the'Union, and tip on Internatibnal Ladies' Handbag, Pocketbook andNovelty Workers Union, affiliated with the American, Federation ofLabor, herein'called the International, a labor organization alleged in'the complaint to have entered into an illegal - collective. bargainingagreement with the respondent.With respect to the unfair labor practices,. the complaint alleged insubstance : (1) that on or about November 14, 1940; and all times there-after, the respondent refused to bargain collectively with the Unionasthe.exclusive representative of its employees in an appropriate unit,.although a majority of said employees had designated the Union as.-their rep resentative ;for such purpose; (2) that on or about November14, 1940, and thereafter, the respondent urged, persuaded, and warned-its employees to refrain from becoming or remaining members of theUnion and threatened its employees with discharge and other reprisals.if they assisted the Union, or if they failed to become or remain mem-the respondent entered into a written agreement with the Internationalnotwithstanding that the International had been assisted by unfair-labor practices of the respondent 'and -notwithstanding that the In-ternational was not then the exclusive"representative of the employeesin the unit covered by the agreement, within. the, meaning of Section.9 (a) of the Act; (4) that on or. about December 15, 1940, withoutprior notice to the Union or its employees, the respondent moved, its,machinery and equipment from its plant in New York City, to itsplant in Jersey City, New Jersey, and discontinued operations at the.New' York City plant to avoid collective bargaining with the Unionand to interfere with the exercise of rights guaranteed its employeesunder Section 7 of the Act; (5) that on or about December 15, 1940,the respondent discharged Sol Lowenstein, Adolph Hoenig, Joseph'Interstein,Ernest Ungar, Carrie Meyer, and Joseph Altman, andhas since refused to reinstate, them, 'for the reason. that they joined. and assisted the Union and engaged in concerted activities with other2 At the hearing the Trial Examiner granted without objection, a motion of counsel forthe Board to amend--the' complaint by changing it's erroneous designation 'as PocketbookWorkers Union, Local No. 1. FISS CORPORATION.127.'employees of the respondent for the purposes of collective. bargainingand other mutual aid and protection; and (6) that by, these acts therespondent. interfered with, restrained, and coerced its employees. inthe exercise of the rights guaranteed in. Section 7 of the Act.On July 7, 1941, the respondent filed its answer, admitting certain-allegations of the complaint concerning its corporate' structure, andbusiness activities and that it-had entered into a collective bargainingagreement with the International, but denying that it had engagedin. the alleged" unfair.labor practices.aPursuant to notice, a hearing was held. in New York City fromJuly 31 through August 11, 1941, before A. Bruce Hunt, the Trial..Examiner duly designated:, by the Acting Chief Trial Examiner.The Board, the resporidelit, the Union, and the-International wererepresented. by counsel and participated in the. hearing.- Full op-portunity to, be heard, to examine.and cross-examine witnesses,. andto introduce evidence bearing on the issues was afforded all. parties.At the opening of the hearing, counsel for the International entereda special appearance contesting the-Board's jurisdiction on the ground,among others, that the International had not been made a party to theproceeding as' required by Article II, Section 5, of ahe Board's Rulesand Regulations-Series 2, as amended.The Trial ' Examiner there-upon allowed a,motion by counsel for the Board to amend the caption.of the complaint to include therein the name of the International.The respondent and the International then moved that the complaintbe dismissed on the ground of defect of parties, asserting,inter alia,that Pocketbook Workers Union, Local No. 2, herein .called Local No.2, an affiliate of the International, should have been made a party tothe proceeding.4The Trial Examiner denied the inotion.to dismissand o'verruled' the special appearance.Thereafter the Internationalfiled its answer in which it admitted that it had entered into a col-lective bargaining. agreement with the respondent but denied that. ithad been assisted by unfair labor practices.During the hearing'counsel for the Union moved to strike those portions of the Interna_tional.'s answer asserting that the Union obtainedodesignations fromemployees by false and fraudulent representations as to'its affiliation.'On the same day the respondent filed a motion for a bill of.particulars but withdrewthe motion at the commencement of the hearing.4Local No. 2,-which admits to membership employees- of the respondent and of otheremployees engaged in the leather goods, manufacturing industry in and about Jersey City,New Jersey, is,notmentioned' in the body of the written agreement between the-respondentand the International.The name of Local No. 2 appears only on the last page of theagreement opposite the signatures of the respondent and the . International.The mere'"annexation of the name,of Local No. 2 under such circumstances does not make it a partyto the agreement.-eOn August 5, 1910, the International submitted 'to the Trial Examiner an unverified.copy, of its answer, but withheld the original pending verification.On August 11, 1940,.the International filed its verified answer. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD'The Trial Examiner`denied themotion.Atthe close of the Board'scase, and again at the close of the hearing,the respondent and theInternational moved to dismiss the complaint upon the grounds there-tofore urged and upon the further ground that the proof' failed tosustain the allegations of the complaint.The Trial Examiner deniedthe motions made at the close of the Board's case and reserved ruling,upon those made atthe close of the,hearing.At the close of the hear-ing, the Trial Examiner granted.a motion of counsel for the Board toconform the complaint to the proof.After the hearing, the respond-ent submitted a brief to the Trial Examiner:On October'8, 1941, the Union filed with the Chief Trial Exam-iner a petition for leave to reopen the hearing for the purpose ofadducing testimony concerning alleged additional unfair labor.prac-tices.Pursuant.to notice a hearing on the petition was held onOctober 10,1941, at NewYork. City,before A. Bruce Hunt, theTrial Examiner duly designated by the Chief Trial Examiner. TheBoard, the respondent,the Union, and the International were repre-sented by-counsel and participated in the hearing.At the com-mencement of the hearing,the respondent filed an affidavit in opposi-tion to the Union's petition.During the course of the hearing,counsel for the Board joined in the motion to reopen the record.Counsel 'for the International moved that he be permitted to appearspecially.The Trial Examiner denied the motion.The Union filedwith the Trial Examiner, over objection by the respondent and theInternational,a motion toamend.the complaint alleging that,' subse-quent to the initial hearing,the respondent engageded in unfair laborpractices within the meaning of Section 8(1), 3, and(5) of the Act.Counsel for the Board joined in the motion to amend the complaintinsofar as it related to allegations within the meaning of Section8 (1) and.(5) of the Act.,At the close of the hearing,the TrialExaminer granted the parties an opportunity to submit,in writing,statements as to their positions with respect to the motion to amendthe complaint..On October.18,., 1941, the respondent and the International filedobjections in writing to the motion to amend the complaint.OnOctober 23, 1941, counsel for the Board filed a statement-joining infull in the Union'smotion to amend the complaint.On October.23, 1941,.pursuant to Article'II, Sections 7 and 13, of the Board's'Rules and Regulations-Series 2, as amended, the Trial Examinerentered an order amending the complaint.in accordance with Wemotion, and permitting the filing of answers to the complaint as,amended.On October 24, 1941,pursuant to Article.11, Section 30,of said:Rules and Regulations,the Chief Trial Examiner enteredan order reopening the hearing for the purpose of receiving evidence,with respect to the allegations of the complaint as amended. FISS CORPORATION129On October 31, 1941, the respondent filed with the Board a peti-tion for leave to appeal from the orders with respect to the amend-ment of the complaint and the reopening of the hearing.On No-,vember= 4,' 1941, the International lodged with the Board 'a 'letterjoining in the respondent's petition for leave to appeal.On Novem-ber 7, '1941, the Board entered an ' order denying the petition.With respect to the unfair labor practices, the amendments to thecomplaint alleged in substance : '(1) that on September 24,'1941, andthereafter, 'the respondent refused to bargain collectively with the-Union as the exclusive representative of its employees in, ah.appro-prite unit, although a majority of said employees' had' designated theUnion as their representative; for such purposes; (2) )that on Sep-tember 24, 1941, the respondent"discharged Richard Rosenberg, andhas since refused to reinstate him, for the reason that he joined orassisted the Union and 'engaged in' concerted activities with otheremployees of the respondent for the-purposes of collective bargainingand other mutual aid and protection; and (3). that on September 25,1941, as a consequence of the alleged' unfair' -labor practices, therespondent's employees commenced a, strike which has continuedsince that date.On December '3 and 6, 1941, the respondent and the. International,respectively, filed their answers, denying the allegations set forthin the amendments to the complaint.;Pursuant to notice, a further hearing was held from December 8to 19, 1941, at New York. City, before A. Bruce Hunt, the trialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent, the Union, and the' International were representedby, counsel and participated in. the. hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence hearing on the issues was afforded all parties.At the. closeof the Board's case, the respondent and the International moved todismiss the amendments to, the complaint, and the International- renewed its motion made' at the conclusion of the first hearing todismiss the complaint.The Trial Examiner, denied the motions todismiss the amendments to the complaint, reserved ruling' upon theInternational's motion to dismiss as renewed at the December hear-ing, and deliiedwthe motion in his Intermediate Report.At the closeof the hearing, counsel for the Board moved to conform the com-plaint,, as amended, to the proof with regard to minor matters suchas na"mes,,dates, and places.The Trial Examiner granted the motion.The respondent and the International moved to dismiss the com-6In its answer, the International also alleged that the agreement,described above, isan agreement between Local No: 2 and the respondent,and reasserted that Local No. 2should have been made a'party to the proceedings.481039-42-vol.43--9. 130DECISIONSOF NATIONAL.,LABOR RELATIONS BOARDplaint, as amended. . The Trial Examiner reserved ruling upon themotions at the hearing and denied them in his Intermediate Report.The International moved that its answer to the complaint, asamended, be amended to conform to the proof to include any defensesnot affirmatively alleged.The Trial Examiner denied the motion.During the course of-the hearings the Trial Examiner made rulingson a number of other motions and on objections to the admission ofevidence.The Board has reviewed the rulings and finds that noprejudicial errors were committed.The rulings are hereby .affirmed.After the hearing, on January 21', 1942, the respondent submitted abrief to the Trial Examiner.Thereafter,, the Trial Examiner issued. his Intermediate Report, datedFebruary 21, 1942, copies of which were duly served upon. all theparties, finding that the. respondent had engaged in and was engagingin unfair labor practices, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6)' and, (7) of the Act.He recommended,'among other things, that the respondent cease and desist from engag-ing in such practices; that it abrogate its contract with the Interna-tiohal; that it reinstate with back pay the seven employees named inthe complaint as amended ; and that, upon request, it bargain withthe Union.tional and the respondent filed exceptions to the Intermediate Report..Pursuant to notice; a hearing for the purpose.of presenting oral argu-ment was held before the Board in Washington, D. C., on May 28, 1942.The respondent, the Union, and the International were represented bycounsel and participated in the argument.'At the oral argument therespondent submitted a brief in support of its exceptions.The Board has considered the exceptions and briefsand, insofar asthe exceptions are inconsistent with the findings of fact, conclusions oflaw, and order below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation, was engaged in the man-'ufacture and sale of leather novelties and related products from July26, 1940, the date of its incorporation, to December 14, 1940, in NewYork City. Since December 16, 1940, the. respondent has, been en-gaged in such business in Jersey City, New Jersey.During the period of its operations in New York, the respondentpurchased raw materials, consisting principally of genuine and arti-.°At the oral argument before the Board, counsel for the International charged biasand prejudice on the part of the Trial Examiner.We find nothing in the record to supporta finding that the Trial Examiner was biased or that he conducted the hearings in a man-ner prejudicial to the interests of the respondent or the International. FISS-CORPORATION/ 131- 'ficial leather, cardboard, zippers; oil silk, and rubber sheeting, exceed',ing $2,500 in value, or more than'one:half the total volume of materials'.'used by it during slid.period, from points outside that State.D'uringthe.same period the respondent made shipments=of.,its.finished prod;ucts exceeding $8,000 in value, which constituted over three-,fourths ofthe respondent's -total sales during said period, to points outside theState of New York.-During the period from December 16, 1940, to June 24; 1941,. the'date of the first hearing, while engaged in business in New Jersey,more than three-fourths of the' respondent's total purchases during,said period, from points outside that State.During the same periodthe respondent 'made shipments of its finished products exceeding:$40;000 in value., or'more-than three-fourths of the, respondent's totalsales during said period, to points outside the State of New ,Jersey.The respondent concedes that it was at its New York plant, and:has been at its New Jersey plant, engaged in commerce' within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDPocketbook Workers Union of New York, Local No. 1, affiliated Withi:[nternationa-lLadies'Handbag, Pocketbook and Novelty Workers.Union of New York, is a labor organization admitting to membership employees of the respondent..International Ladies' Handbag, Pocketbook 'and Novelty WorkersUnion, affiliated with the. American Federation of Labor, is a labororganization admitting to membership employees of the respondent. -III.THE UNFAIR LABOR PRACTICESA: The -sequence of events1.Events prior to the removal of the respondent's shop-The Union' began to organize the employees of the respondent'sshop, then -located in New York City, about the middle of November.1940.About November 14; 1940, three employees of the respondent,Sol Lowenstein, -Adolph Hoenig, and Joseph Interstein, visited Ben-jamin Feldman, an organizer for the Union, discussed with him var%oils' grievances of. the .respondent's employees, including alleged vio.=lations of the: minimum pay requirements of the' Fair-Labor Stand-ards Act of -1938, which became effective in October:-1940, and ex_pressed to Feldman a.desire on the.part of the'respondeut's employeesto become members of.the Union. Pursuant thereto,-beginning about.November 15' and extending to -December: 14, 1940, Feldman met with .132DECISIONSOF NATIONAL;LABOR RELATIONS BOARDrepi'eseritatives of the respondent and engaged in bargaining negotia-tions concerning the course of which there is conflict in the testimony.'dent of the respondent, regarding. grievances of the employees andnegotiation of a contract ' 'with' the Union.Feldman called Hulles'attention to the respondent's failure to pay the minimum wage.stand-ards required by law and induced Hulles to agree to make restitutionto the employees for back pay due them.According to.Feldman's:testimony, he submitted to Hulles a proposed contract' in the formordinarily used by the Union to cover production employees in the-leather, goods 'industry end, when ,Hulles voiced objection to theUnion's wage scale, Feldman suggested that lie. again visit Hulles a-few ; days thereafter to permit him to study the provisions of theproposed contract in the meantime.'Two or 3 days thereafter; aboutNovember 17 or 18, Feldman again conferred with Hulles.On thisoccasion, Emil Fiss,-vice president of the respondent, as well 'as other'management representatives, were also present' 'According to Feld-man's testimony, Hulles again, objected to the Union's proposed wagescale.einbodied ,in the ' specimen contract.Feldman further testifiedthatHulles asserted that the respondent should not be required tomeet the union scale during the current business season because, of.the financial condition of the respondent and, in reply to Feldman's,inquiry as to how much time the respondent required, to place itsbusiness upon a firm basis, Hulles stated that the respondent -"niusthave until Februaal-y 1, 1941, before we could sign any union contract,in.regard to such wages as you have asked in your contract."Ac-,cording to Feldman, he agreed to submit` Hulles proposal to theUnion.At the hearing Hulles denied that Feldman ever submitted,a proposed written contract or that Hulles ever agreed to enter intoa contract with the Union at any, time.. In his testimony, however,.Hulles admitted telling Feldman, that the' respondent might "have togo out of business" since it had.sustained considerable losses and thatit could. not afford to comply, with the wage provisions of the FairLabor' Standards Act.We credit, as did the Trial Ekaminer, Feld-man's testimony.About November 25, 1940, Feldman again conferred with Hulles.On this occasion, according to Feldman'.s testimony, he notified Hulles8The respondent was then paying,itsproduction workers generally approximately $14a' week.' 'The' Union'sproposed contract called for substantially higher weekly wages, asfor example,.firstclass cutters, $35.75, second.class cutters, $32, pocketbook 'makers'helpers,$23.31, operators,$26, cementers,examiners, and packers, $16, and generalhelpers, $14.a In the interim between,the,'first two meetings of union and. management represents- -tives,Hanes had reported Feldman's visit to Piss and had warned Piss,according to 'Fiss'undenied testimony,which we credit, as 'did the Trial Examiner,that "we couldn't or-,ganize the place because we will be ruined ;if the shop;be unionized it .wouldn't be any.Success . . . FISS ' CORPORATION.133that the Union. had approved of his plan providing for the executionof a written contract on February 1,.1941, and inquired. whether. therespondent would grant pay .increases to the workers 'in the interim.Feldman. further testified that Hulles stated that the. respondent wasunable'to giant the pay .increases but that "on February 1, 1941, weare going to sign a. union contract and will consider it as a. unionshop in the interim"; and that he (Feldman) agreed to draft andsubmit to the respondent a letter embodying such an undertaking forHulles' signature.10Seidner denied having received such a -letter.We find 'it unnecessary, as did the Trial Examiner, to determinewhether Feldman delivered the letter to the respondent. In 'anyevent, the respondent did not execute the proposed instrument.About November 26, 1940, Feldman again visited the respondent'sshop and introduced Sol Lowenstein as the union shop committeemantoVice-President Fiss.The next day, General Manager Seidner,according to Lowenstein's testimony, directed Lowenstein, who workedon the second floor 'of the building in which the respondent had itsshop, not to visit the fourth , floor, where other employees of therespondent worked, and informed him that the purpose of the orderwas to preclude him from engaging in organizational activity in behalfof the Union. Seidner denied this.We credit, 'as did the TrialExaminer, Lowenstein's testimony.About November 28, 1940, Fi'ss, acting. under instructions fromHulles, informed Lowenstein that the 'respondent could not afford topay union wages but suggested that the respondent desired to settleits labor difficulties "in.a nice way," and urged Lowenstein to enterinto an agreement with the respondent in behalf of the employees.Lowenstein, accompanied by four other employees, Hilda Beamt,Adolph Hoenig, Joseph Altman, and Joseph Interstein, according toLowenstein''s testimony, called upon Hulles to check the extent of Fiss'authority to bind the respondent and, Hulles, after' confirming Fiss'10Feldman testified that about November 30, 1940, he delivered to David Seidner, gen-eralmanager,of.the respondent's shop,for, transmittal to Rulles a letter, dated Novem-ber 26, 1940, addressed to the respondent in the following formThis is to confirm the verbal agreement reached between us on Monday, November 25th,to wit:.1.On or about February 1st, 1941 your firm will sign a contract with the PocketbookWorkers Union ofNew York,the same contract as now obtains in all other leather noveltyshopsin the City of New York.2.In the ' meantime, your firm will recognize the Pocketbook Workers Union of New-York as the sole'bargainiing agency for the workers in your'employ in' order that any-com-plaints or grievances which our members may present to the Union in the interim may betaken up for adjustment with your firm in the usual way.'Very truly, yours, .'BEN FELDMAN,Organizer....P.S.-Your acceptance.of this letter 'of agreement embodying our understanding; willbe considered.biniding upon both parties.B. F.Accepted byFiss LEATHER PRODUCTS.By --------------------- 134authority, stated.'... it would not have been necessary [for theemployees] to go to the Union; [the employees] would have gotten[their] right just the same."Thereafter, Fiss and Lowenstein nego-tiated an agreement, dated November 28, 1940,11 providing for (1)overtime pay, (2) a ban against discrimination, (3) an increase in payin the future "in accordance with the development of business," and(4), an undertaking by the employees, conditioned upon the respond-ent's performance of (1), (2), and (3) above, "not to further organizeany employees of Fiss Corporation, nor to help further any such effortsof the. Union." 12At the hearing Hulles gave somewhat inconsistenttestimony.At one point he denied having had any conversation withLowenstein with respect to. the November 28 agreement.He furthertestified that he was not present when Fiss delivered the agreement'to Lowenstein ; that he refused to sign, and informed' Lowenstein that:the, agreement was "unnecessary."Fiss testified, however, that hewas directed by Hulles to deliver the instrument embodying the agree-'ment unsigned. , We credit, as did the Trial Examiner, the testimonyof Fiss and Lowenstein.On December 10, 1940, the respondent entered into a written con-tract with the International providing-for a' closed shop and a wagescale approximating that currently established by the respondent.Later on the same day, the respondent entered into a"lease for quartersfor its shop in Jersey City.On Saturday, December 14, 1940, without prior notice, to the.employees or.to the-Union, the respondent moved its, equipment andother paraphernalia to its newly leased Jersey City quarters.On thesame day the respondent sent to all its employees, except those engaged'in moving the shop, written notices not to report for work until noti-fied that the respondent "will resume operations."On: December 16,1940, the respondent commenced operations in Jersey City with a staff,which included six new employees on its pay roll for the week ending.,December 21, 1940.The respondent failed to recall to.work how-ever, six old employees, Lowenstein',' Hoenig, Interstein, Meyer, Ungar,and Altman.A representative of the International, Charles Mutter,,appeared at the plant on the first day of operations in New Jerseyand solicited membership among the employees inside the. shop with'the knowledge and acquiescence of the' respondent.On December 20,The instrument is captioned"Agreement,as of above date between Fiss Corporation(as'the employer) and the employees of said firm.",12 Simultaneously with the making of the agreement dated November 28, 1940, Fissagreed to grant pay increases to three employees.The respondent repudiated its agree-ment with respect to the increases,and on December 4, 1940, Lowenstein notified Fiss thatthe written agreement-was no longer operative.Between November 27 and December 3,1940, no employee of the respondent applied for membership in the,Union..'Indeed, onNovember 29 or 30, Fiss asked Lowenstein whether he had resigned from membershipin the,Union.' FISS CORPORATION1351940, the International produced applications for. membership in theInternational, thus establishing its majority status to the satisfactionof the respondent, and the respondent and the International redatedthe contract from December 10, 1940, to December 20, 1940.132.Events in 1941After the resumption of operations in Jersey City, the respondentoperated under.its closed-shop contract with the International.Rich-ard Rosenberg, an employee, acted as the International's shop chair-man in the respondent's plant until about September 1941, when hewas replaced by Edward Rohrlack, an employee, allegedly at theinstance of employees who objected to ' Rosenberg as shop chairmanbecause of the supervisory nature of his duties.On September 12,1941, Rosenberg was discharged from employment allegedly for spoil-ing material in the work process.Dissatisfied with the efforts of theInternational in representing the employees, a committee, includingRosenberg, consulted the Union.Among other things, the Union sug-prohibited the discharge of an employee for spoilage of material unlessamounting to sabotage, and advised that Rosenberg seek the help ofthe International to obtain reinstatement.At Rosenberg's request, theInternational intervened on his behalf and the respondent reinstatedRosenberg on September 17. Subsequently, pursuant to the Union'ssuggestion, Rosenberg arranged for a meeting of the respondent'semployees to be addressed by union representatives.At the meeting,on September 19, 1941, all the respondent's production employees, ex-cept about three, signed a petition designating the Union as .their rep-resentative to bargain with the respondent.Word of the meetingreached the International which sent representatives' to the respond-ent's shop to investigate.On September 24, when the International'srepresentatives visited the respondent's shop to discover the cause ofthe unrest among the employees, Rohrlack exculpated himself. andinformed the International's representatives that Rosenberg was re-sponsible for the employee assemblage on September 19.Mutter toldRohrlack, according to Rohrlack's undenied testimony, -which wecredit as did the Trial Examiner, that Rosenberg was a "trouble maker"who "has got to leave the shop." At the end of the day, under circum-stances more fully described below, Rosenberg was again discharged,this time allegedly because his production output was not sufficiently"The contract, redated December 20, 1940,.as set forth above, was signed by Fiss, whosevered active connections with the respondent about January 1, 1941.At the requestof the International, which desired the contract to be executed by a current officer ofthe respondent,' the contract was reexecuted with the same provisions contained thereinon January 22, 1941. As reexecuted, the contract was to expire on January 1, 1942. 136DECISIONS OF NA'17ONAL LABOR RELATIONS BOARDhigh and because of alleged insubordination.That night, September24, a, meeting took place between management and. union representa-tives.The Union demanded exclusive recognition as bargaining rep-resentative of the respondent's employees and Rosenberg's reinstate-ment, and threatened to strike unless its demands were granted.Therespondent rejected the Union's demands.Virtually all the respond-ent's employees failed to report for work the next day.Thereafter, afew employees returned to work and the International supplied therespondent withreplacements for those who had ceased work on Sep-tember 25 and did not return to work. On September 26, 1941, counselfor the Union in this proceeding wrote to the respondent and advisedit, among other things, that the Union was still willing to meet withthe respondent for the purposes of collective bargaining.Under dateof September 30, 1941, counsel for the respondent replied, amongother things, that the respondent "can not properly" bargain collec-tively with the Union in view. of the existence of the contract betweenthe respondent and the International.B. The execution of the contract between the respondent and, theInternational; the removal of the respondent's shop; and the dis-charge of six employeesAs indicated above, the complaint alleges that the respondent movedits shop from New York to New Jersey for the purpose of avoidingcollective bargaining with. the Union, and that it assisted the Inter-national by unfair labor practices, including the execution of theclosed-shop contract with it at a time when the International was notthe representative of the respondent's employees within the meaningThe complaint also alleges that the re-spondent discharged six- employees at the time of the shop removalbecause of their union activities.The respondent asserts that it movedits 'shop for economic reasons and that it did not recall the six em-ployees for work in New Jersey because work was unavailable for them.While- admitting the making of the contract with the International,the respondent relies upon its validity, contending that , it did notassist the International by any unfair labor practice, that the contractwas entered into subject to the condition that it would not becomeoperative until the International had attained majority status, andthat the International satisfied the condition at the time the contractwas redated on December 20, 1940, by production of proof of majority.The, respondent started in business about June 1940.From aboutJune to October 1940, it occupied quarters on the second floor of abuilding in New'.York City under a lease expiring on January' 31, 1941.,Because of expanding business, in October 1940, the respondent leasedon a short-term basis additional space on the fourth floor of the same FISS CORPORATION137 ,building.However,the respondent found it inconvenient to operate.its business on floors separated by quartersoccupiedby another busi-ness establishment. 'The respondentfirst began to search for newquarters shortly prior to the Union's appearance in'the plant. Sinceit was unable to find suitable quarters in NewYork Cityat a rental thatit desired to pay, the respondent turned to a nearby area in New Jerseyfor a location-for its business.Shortly after the Union first appearedon the scene,the respondent began to search for shop quarters in Jer-sey City.As above set forth, on December 10,1940, the respondententered into the closed-shop contract with the International embody-ing approximately the scale of wages then established by-the respond-ent in its business and later,on the same day, the respondent nego-tiated a lease for shop quarters in JerseyCity.At thetime of theexecution of the contract,the International had not been designatedas collectivebargainingrepresentative by any of the respondent's em-ployees.The respondent contends, however, as its witnesses testified,that it hadmade an oral agreement with the International,simultane-ously with the execution of the contract,to the effect that the contractwould not become operativeuntilthe International attained majoritystatus,and that the International produced appropriate authoriza-ion cards signed by more than a majority of the respondent's employeeswhen the contract was recTated on December 20, 1940.Assumingarguendo,that the contract was made subject to said con-dition, its execution itself constituted an unfair labor practice withinthe meaning of Section 8 (1) of the Act-14The respondent was thenwell apprised of the existence of a question concerning representationsince the Union had presented its claim for collectivebargainingrights.On the other hand, the International had not been designatedas collective bargaining representative by.any employee of the re-spondent and there was nothingwhich mightreasonably have led therespondent to believe that its employeesdesiredto be represented bythe International.The execution of the contract placed the employer'sstamp of approval upon the International.As we recently stated intheEngelhorncase :15-Exclusive recognition of a labor organization is a potent form ofassistance;the more so, when such recognitionis coupled with aprovision requiring membership in the organization as a condi-tion-of employment.Moreover,as set forth above, when the respondent commenced opera-tions in New Jersey', on December 16, 1940, an International represent-14Cf.Matter of John BngelhorncCSonsandPackinghouseWorkers Organizing Com-.at:,.42N. L. R. B.866._15 Citedsupra,footnote 14.. 138 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDative appeared at the plant and solicited memberships among the em-ployees inside the shop with the approval of the respondent.Underthe circumstances, the respondent's action in recognizing the Inter-national, though conditional at the outset, evidences. a flagrant disre-gard of the provisions of the Act.We accordingly find that by per-mitting the International to solicit membership in the plant and byentering into the contract recognizing the International as the exclusiverepresentative of its employees and requiring them to become membersof-the International;,the respondent interfered with, restrained, andcoerced its employees in their choice of representatives and therebyassisted the International.We are of the opinion, however, that the respondent moved its shopfrom New York to New Jersey for economic reasons and not,to evadeits duty to bargain collectively with the Union. The respondent's leasein New York was to expire on January 31, 1941. It is clear that therespondent found it inconvenient to operate its business in the NewYork shop because of its size a.nd' arrangement and that, the respondentrequired new quarters to satisfy the needs of its expanding business.The New Jersey shop, on the other hand, met the respondent's spacerequirements and, in addition to a purchase of installed equipment at asaving,' the respondent obtained the new quarters at a rental ratelower than it would have had to pay for comparable quarters in NewYork City.Under the circumstances, and particularly since the re-spondent did not move its shop outside the metropolitan area of NewYork City,17 we will dismiss the allegation of the complaint that therespondent illegally moved its shop from New York to New Jersey.The allegation of the complaint with respect to the discharge of the 6named employees in connection with the removal of the respondent'sshop, however, stands upon a different footing.As set forth above,shortly after the first meeting between Hulles and Feldman, Hullesstated to Fiss that the respondent would be ruined if the Union suc-ceeded _in organizing the employees.Thereafter, the respondentpromptly took measures to stem the drift -toward union organization.Instead of negotiating in good faith with the Union on behalf of itsmembers, the respondent' induced Lowenstein, the Union's shop chair-man, acting without the knowledge of union officials, to enter into theagreement dated November 28, 1940, purportedly on behalf of therespondent's employees, in which the employees promised "not tofurther organize nor to help further any such efforts of the Union," thus16The respondent bought the equipment from the tenant who had operated a leathergoods factory at the New Jerseypremisesprior to the respondent's leasing of the JerseyCity plant.The tenant, who had had contractual relations with the International, atthe instance of the respondent, arranged a meeting between the respondent and the Inter-national which led to the execution of the contract.37 Jersey City, located on, the opposite bank of the Hudson River, can be reached fromNew York City by means of a subway on payment ofa smallcharge. FISS CORPORATION139-relinquishing their right to self-organization.The making of such, anagreement is proscribed by the Act and constitutes interference with,restraint, and coercion of the respondent's employees in the exerciseof the-rights guaranteed in Section 7 of the Act.Within a few daysafter ,the execution of the November 28 agreement, Fiss asked Lowen .-stein whether he had resigned from the Union, and the. respondent,for the avowed purpose of interfering with the Union's organizationmovement, refused to' permit Lowenstein to go to the portion of theshop located on the fourth floor, although his employment duties hadpreviously required his presence there .at times.By such conduct therespondent. further- interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the.Act.During the period between November 15 and December 15, 1940,Fiss conducted an investigation in the shop to learn the identity of the.employees who had joined the Union by questioning individual em-ployees.By December 14, 1940, 12 of the respondent's 26 productionemployees had joined the Union.Among these were Lowenstein,Meyer, Altman, Interstein, Hoenig, and Ungar.At the time of mov-ing the shop, management representatives did not discuss affirmativelythe selection of employees for work in New Jersey.Hulles, , however,decided that the 6 employees named in the complaint would not berecalled.Lowenstein, who had ' become shop chairman, Interstein, .and Hoenig, were the employees who initiated the movement for unionorganization of the, respondent's employees.Meyer and Ungar wereamong those who confessed to Fiss that they belonged to-the Union.Fiss testified that he knew that the 6 named employees were among.those who were members of the Union. During the week endingDecember 21, 1940, the first week of operations,in New Jersey, therespondent recalled to work 4 of the 12 union workers, who promptlyjoined the International and hired 6 new employees, and failed toemploy 8 union workers, including the 6 named in the complaint,"'and 4 non-union'.employees.Subsequently the respondent recalled 1of the 4 non-union workers, who, promptly joined the International..In support of the respondent's contention that no work was availableinNew Jersey for' the 6 named employees, its witnesses testified asfollows. 'The work of 2 of the employees, Lowenstein' and Hoenig, wasdependent upon the operation of a so-called clicking machine, a devicefor cutting leather.Hoenig's job was to operate the clicking machine..He also 'cut leather by hand.Lowenstein had devoted approximatelyhalf of his working time preparing materials for further processing onthe machine.He also cut by hand leather which, thereafter, did.notisThereisno.explanation in the recordfor the absence of an 'allegation of discrimina'-tion with respect to the two remainingunion members who did not obtain employment,with the respondent in New Jersey.. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire further processing on the clicking machine.Because of need'for repairs, the machine was not installed in the New Jersey plantuntil about January 15; 1941.At that time Richard "Rosenberg, whohad not belonged to the Union, was shifted to Hoenig's job ancl, at anunstatedtime, a newemployee was hired to replace Lowenstein.Nospecific employee was hired to replace Interstein, a bench worker, whoalso operateda sewingmachine part time.However, we find no meritin the respondent's contention that no work was available for the 6employees in the New Jersey shop. In general, the respondent carriedon in New Jersey operations similar to those formerly conducted inNew York. All 6 employees were relatively unskilled workers 'whoreceived about 35 cents an hour while employed in Nev, York.Therespondent's pay roll for the week ending December 21,1940, the firstpay roll for New Jersey operations, as above indicated, lists 6 new'employees, 'unclassified as to'jobs, but all in the 35-cent per hour wage'class..Thereafter the respondent hired additional new. employees.duction workers.Yet the respondent has never recalled to workthe 'd named employees,b9 although in its letters to individual employees,taced December 14, 1940, the respondent indicated that it would fur-nish work'to them when the shop resumed operation.Under the cir-cumstances, we do not believe that the respondent in the operation ofitsNew Jersey shop had no work for which the 6 named employeeswere qualified.Clearly, when the respondent resumed operations inNew Jersey, work was available for the 4, other than Lowenstein andHoenig.Even during the period. when the clicking machine was in''disrepair, the respondent required the services of cutters who operated,by'hand methods, as did Hoenig and Lowenstein and, so far as appears,they were more experienced in the leather goods industry than newly'hired workers who-were employed as general helpers, in substantiallythe same pay bracket formerly occupied by Lowenstein and Hoenig.After the clicking machine, was repaired, the respondent indicatedthat work was available, at least for Hoenig, ,since it offered his jobto him conditioned, however, upon affiliation with the International.Rather we are convinced that the respondent discharged the 6 namedemployeesas anintegral part of its plan to forestall organization of its'employees in' the Union which it opposed because of its economic-demands.,Accordingly; we find that the respondent discriminated in regard to'the hire and tenure of employment of Sol Lowenstein, Adolph Hoe-.19 Sometime in January 1941,pursuant to a conversation between the respondent and.a,-Board Field Examiner,Hoenig and-Meyer :appeared at the respondent'sNew Jersey shop.and requeste(I work:7The, respondent indicated that they would be required to join theinternational as a condition of employment,and they did not return to work. FISS CORPORATION141nig, Joseph Interstein, Ernest Ungar, Carrie -Meyer, and Joseph Alt-man,,who were discharged by the respondent-because of their unionactivities, thereby discouraging membership in the Union, and en-.couraging membership in the International and interfering with, re-straining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.0.C. The refusal to bargainThe complaint and the aniencllnent thereto allege that the respond-ent refused to bargain collectively with the' Union, particularly onor about November; 14, 1940, and September 24, 1941, and at all timesthereafter.The respondent *denies that it ever refused to bargainwith the Union within the meaning of Section 8 (5) of.the Act.1.The appropriate unit..The complaint alleges that all production employees of the re-spondent at its New York plant, exclusive of salesmen and super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining.The amendment to the complaintalleges that -a similar unit at the respondent's New Jersey plant is ap-propriate..The respondent denies these allegations.Except as notedbelow,20 no eiidence was introduced with respect to the issue of theappropriate unit, and the respondent does not. claim that any otherunit is appropriate.Accordingly, we find, as did the Trial Examiner, that the produc-tion employees, of the respondent; exclusive of `salesmen and super-visory and clerical employees, at its New York and New Jersey plants,respectively, at all times material herein constituted and now con-stitute, so far as existent, units appropriate for the', purpdses of col-lective bargaining with respect to rates of`pay,.^wages, hours ofem-ployment, and other conditions of employment.We further find, asdid the Trial Examiner, that said units insure to employees of therespondent the full benefit of their right to self-organization. and tocollective bargaining, and otherwise effectuate the policies ofthe Act.'At the hearing, however, a. controversy developed as to whetherfour production employees, Paula. Goldsand, Remo Giustizia, James.Violandi, and one Moskowitz'21 should be included in, or excluded20The respondent'scontract with the international referred. to above covers employeesengaged in "the,performance of all operationsin connectionwith the production of itsarticle."The Union's,proposedcontractcontained a substantially similar provision.Productionemployees, are eligibletomembership in the Unionand inthe International.21Moskowitz's first name does not appear in the record. ' 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the appropriate unit.22The Union: contends that they aresupervisory employees -and should be excluded from the unit.Therespondent asserts that the four named employees are not super-visory workers and opposes their exclusion.Goldsand, a cousin of President Hulles, is employed in the re-spondent's finishing and shipping department. In addition to theperformance of finishing and shipping operations, Goldsand instructsthree or four other employees in the same department With respect totheir, manner of working, inspects and criticizes their work, and seesthat the other employees in the department are kept "busy all thetime."' Feldman estimated at the hearing that Goldsand spends ap-proximately 25 percent of her working. time in connection with so-called' supervisory duties.Although employed on a salary basis'23her pay is no greater than the earnings of the other employees in thefinishing and shipping department.Violandi is a bench worker who performs' skilled operations on themore complicated work in the respondent's shop.He earns approxi-mately 15 cents an hour more than, that received by each of almostthat. during December 1940, Violandi was selected by Huller to be-come a supervisor but that Violandi never actually assumed super-visory duties.Giustizia, who was paid on the basis of in hourly rate twice thatreceived by most- production employees, worked as a skilled machineoperator.24He gave instruction to other operators.Feldman esti-mated at the hearing, however, that Giustizia spent approximately90 percent of his working time on production activity.Stress is laidupon an incident in which Giustizia attempted to discharge a fellowemployee.About December 1, 1940, when Giustizia was left in22 Counsel for the Board,the respondent,and the Union,respectively,stipulated thatEmil,Fiss and David'Seidner, vice president and general manager of the respondent,respectively,should be excluded from the appropriate unit.All parties,except theInternational,also stipulated that Julius Aberbach,a salesman, 'should be excluded.Counsel for the International stated that Aberbach should be included in the unit "if heperformed a fair proportion of production work."The record does not disclose,however,towhat extent,if any, Aberbach engaged in,production work.He is ineligible to mem-bership in the Union and in the International. Since Aberbach is a salesman,he willbe excluded from the unit.Counsel for the Board,the Union,and the International,respectively,also agreed that one Reich, the respondent's bookkeeper,should be excludedfrom the unit.The respondent took no position with respect to Reich. Since Reich is aclerical,employee, be will be excluded from the appropriate unit.22Goldsand's salary is based upon a 40-hour week and, is subject to deduction for timeabsent from work.--24Giustizia and Moskowitz severed their employment relationship N^,ith the respondentprior,to September 1941.The text with respect.to the occupational duties of the fourproduction employees,New York plant.Since we hereinafter find that the Union represented a majority of the-employees in the appropriate unit in September 1941, even if Goldsand and Violandi wereincluded in the unit, we find it unnecessary to consider their occupational status in theNew Jersey,plant. FISS CORPORATION143charge of the factory during a temporary absence of General Man-ager Seidner, Giustizia informed Florence Pizzuto that she was dis-charged, and she_ceased work.Upon Seidner's return, however, herestored Pizzuto to work and informed Giustizia that he had noauthority to discharge Pizzuto.Moskowitz, who was also a skilled machine operator, worked on asalary basis, earning an amount substantially in excess of that re-ceived by hourly paid production workers.His chief function wastomanufacture sample products for' demonstration to the trade. In.,connection with the making of samples, he gave instruction to otherworkers who helped him and he criticized their work.Feldman esti-mated at the hearing that Moscowitz spent about 25 percent of hisworking time engaged in such instruction and criticism.On the basis of the foregoing, we are of the opinion that Goldsand,Violandi,Moskowitz, and Giustizia in substance occupied positionsof experienced and trusted employees who occasionally instructedless experienced helpers in their work.They had no authority tohire or discharge employees, or, so far as appears, to make recom-mendations with respect to the hire or tenure of others, or to disci-pline employees.' The, interests of Goldsand, Violandi, Moskowitz;and Giustizia are more closely allied with those of ordinary employeesthan with management.We shall, therefore, include them withinthe appropriate unit.2.Representation by the Union of a majority in the appropriate unitThe respondent's pay roll for the week ending December 7, 1940,contained the names 'of 26 production employees.By December 4,1940,12 production employees had signed applications for membership,in the Union.The Union received no other membership applicationor other form designating it as collective bargaining representativefrom the respondent's employees during 1940.We find, therefore, thatthe Union did not represent a majority of the respondent's employeesin the appropriate unit during 1940.Accordingly, we will,dismissthe complaint' insofar as it alleges that the respondent-refused to bar-gain collectively with the Union'on or about November 14, 1940.The. respondent's pay roll for the week ending September 20, 1941,-contained the names of 37 production employees.25Of these, as setforth above, 32 signed a petition on. September, 19, 1941, authorizingthe Union to represent them for the purpose of collective bargainingwith the respondent.As indicated above, 33 production employees,23For present'purposes it is immaterial whether we also include on the respondent's payroll'the six employees,who, as appears above, were discriminatorily discharged at thetime of the removal of the respondent's shop, since in either event, as appears below, theUnion's designation as majority representativewould not be affected. ' 144DECISIONS OF NATIONAL.LABOR RELATIONS BOARDincluding Edward R.ohrlack who did not sign the petition,part.ici-pated in a.strike begining.on September.25, 1941,toprotest, as weHereinafter find,inter aliasagainst the respond elit's refusal to bar-gain. with the Union.26We find, therefore, as did the Trial'Examiner,that on September 19,.1941, and at.all times thereafter,the" Union was the duly designatedbargaining representative of a majority of the employees in theaforesaid appropriate unit, and that pursuant to Section 9 (a) of theAct, the Union was at all such times and is now the exclusive repre-sentative of all employees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay,,wages, hours ofemployment,and other conditions of employment..3.The refusal to bargainAs set forth above, on September 24, 1941, union representativesconferred with Richard M. Monfried,counsel for the respondent inthis proceeding,and with Hulles concerning reinstatement of RichardRosenberg and collective bargaining rights for the Union.The unionrepresentatives requested that the respondent bargain with the Unionand showed Monfried the petition dated September 19, 1941, contain-ing the Union's authority to act as representative of the respondent'semployees.When Hulles questioned the authenticity of the signaturesappearing on the petition,the union representatives related the cir-cumstances under which the petition was signed .21-26 In its answer to the complaint the International alleged that the Union had obtaineddesignations as collective bargaining-representative by false and fraudulent representationsas to its affiliation.At the hearing the International sought to cross-examine Feldman,the organizer for the Union, a Board witness, to elicit proof in support of its allegation.On objection from counsel for the Board and counsel for the Union, the Trial Examiner,refused to permit such examination and rejected the International's offer.to prove in sub-.stance: (1) that the Union had been expelled from the International Ladies' Handbag,Pocketbook and Novelty Workers Union and from the American Federation of Labor; (2) .that representatives of the Union had represented, contrary to fact, that the Union wasaffiliated with both said labor organizations ; (3) at least two employees of the respondentwere induced by such fraudulent misrepresentations to apply for membership in theUnion ; and (4) that as soon as the two employees learned the truth they indicated thatthey desired to be represented by Local No. 2 of the International and not by the Union.At the time of the, rejection of the offer of proof the Trial Examiner, stated, however,that he would permit the International to call its own witnesses to establish its case.The International called no witnesses to sustain its offer of proof. In lieu thereof itoffered affidavits signed by two employees each stating, among other things, that theaffiant had designated the Union as collective bargaining representaive "only as a resultof statements to me by my fellow workers that they had been informed by [Union] rep-resentatives that it was affiliated with the A. F. of L."The Trial Examiner rejected theaffidavits.We hereby affirm the Trial Examiner's rulings with respect to the cross-exami-nation of Feldman and the exclusion of the affidavits mentioned above.Cf.NationalLabor Relations Board v. Dahlstrom Metallic Door Co.,.112F. (2d) 756 (C. C. A. 2),enf g 11 N.. L. R. B. 408.2'The. respondent had in its possession records containing genuine signatures of itsemployees.However, the respondent never made any attempt to check the authenticity ofthe signatures appearing on the petition by comparison, or any other mode. SeeNationalLabor Relations Board v: SomersetCo., 111 F. (2d) 6S1 (C. C. A. 1),enf'gasmod.and remanding 5 N. L. R; B. 486 and 12 N. L. R. B. 1057. FISS CORPORATION -145---At the September 24 conference, Hulles. and Monfried informedthe union representatives, and the respondent now contends, that.theexistence of the contract between the respondent and the International,dated January 22, 1941, which was not to -expire until January 1,1942, precluded the respondent from engaging in bargaining negotia-tionswith the Union.The respondent further contends that thependency of the proceeding before the Board also precluded collectivebargaining with the Union since the Board therein. had under con-sideration the validity of the contract.We find no merit in the responclent's contentions.We have found above that the respondentengaged in unfair labor practices by interfering with, restraining,,and coercing its employees in their choice of collective bargainingrepresentatives.The respondent was instrumental in recruitingmembership on behalf of the International and thereby assisted theInternational. . The respondent, moreover, originally entered into theclosed-shop contract with the International at a time when the Inter-national had not been designated as collective bargaining representa-tive by a majority of the employees in the appropriate unit as requiredby Section 8, (3) of the Act.The contract, the'refo're, is invalid,: andmust be set aside.Since the contract is invalid, it cannot operate as ajustification for the respondent's refusal to bargain with the Union.28Having entered into the contract in disregard of the `provisions ofthe Act, the respondent cannot utilize the pendency, of proceedingsinvolving its own unlawful conduct as a shield for the commissionof new unfair labor practices.Accordingly, we find, as did the Trial Examiner, that on September24, 1941,11 and all times thereafter, the respondent. refused to bargaincollectively with the Union as the exclusive representative of its em-ployees in an appropriate unit with respect to rates of-pay, wages, hoursof employment, and other conditions of employment; and that by suchrefusal interfered with, restrained, and coerced its employee in theexercise of the rights guaranteed in. Section 7 of the Act.D. The discharge of RosenbergThe amendment to the complaint alleges that the respondent dis-charged Richard Rosenberg on or about September 24, 1941, becauseof his union activities.While admitting the discharge, the respondent,claims that it is attributable to Rosenberg's lack of productivity in hiswork and to'insubordinate conduct.Rosenberg, a relative of General Manager Seidner, was first em-ployed by the respondent in October, 1940 as a general helper at a wage2e' Cf.Matter of John A. Engelhorn & SonsandPackinghouse Workers Organizing Com-mittee, affiliated, with the Congress of Industrial organizations,etat.,42 N. L. R. B.866, and cases therein cited in footnote 16.19 In the Intermediate Report this date appears as September 25, 1941.481039-42-vol. 43=10 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $14 a week.He : did not .join the Union while the respondentoperated its business in New York and was retained on the respondent'sNew Jersey pay roll.As already noted, after the resumption of opera-tions in Jersey City; ..the respondent operated. under its closed-shop'contract with the International.Rosenberg promptly became a mem-ber of the International.He acted as its shop chairman in therespondent's plant from about January to September 1941,-when he.was. replaced by Edward Rohrlack; another employee.About 3 weeksafter the plant removal, Rosenberg was assigned to operate the click-.ng machine, and about January 15, 1941, his pay was increased $1a week.In June 1941, Rosenberg approached Hulles with respect to a wageincrease.When Hulles informed Rosenberg that the respondent was,financially unable to increase his pay, Rosenberg disclosed that theemployees generally desired pay increases and that they planned tostrike unless the respondent granted their demands.According to.undenied testimony of Rosenberg, which we credit, Hulles agreed toincrease Rosenberg's wages $2 a week and promoted him to act as,Seidner's assistant with a bonus arrangement based upon production,but stated to Rosenberg ".. . don't say anything to the workers . .and be on [my] side";. Rosenberg, however, replied that he was". . . still a worker . .." and that he [wanted] "to stay in the union.".Two weeks later Rosenberg secured pay increases for three otheremployees.Sometime in August 1941, according to Rosenberg's testimony whichSeidner denied, Seidner informed Rosenberg that he was to, be relievedof his duties as shop chairman; however, Seidner refused to enlighten.Rosenberg when he sought an explanation for his proposed removalas shop chairman, and remained silent when Rosenberg inquired ' 'whether such action would lead to his discharge. from employment.We credit Rosenberg's testimony.Early in September 1941, Christopher Deevy, an International rep-resentative, informed Rosenberg that "we are going to elect a newchairman," and called a meeting of the employees to conduct suchelection.At . the,, meeting, held about September 10, .1941, Rosenbergwas removed as shop chairman, ostensibly because of the-supervisorynature of his duties; and was replaced by Rohrlack.Employees alsoexpi-etssed on the floor' at. the meeting a.desire for pay increases.How-ever, Charles Mutter, another International representative, advocated..delay in pressing such demands -upon the respondent and dissuadedthe membership from taking any action at the meeting to obtain higherwages... ....Dissatisfied with the International's representation of the' employ=I FISS CORPORATION147ees,30' itgroup of them. decided, shortly - after the September 10meeting, to consult the Union, and promptly selected a committee ofsix, including Rosenberg, for that purpose.On September 12, 1941,the respondent discharged Rosenberg allegedly for spoiling materialin the work process.31That night; when the committee. consulted'theUnion, its representatives suggested that the International'scontract with the respondent in effect prohibited the discharge of inemployee for spoilage of. material unless amounting to sabotage, and.advised, among other things, that Rosenberg seek the, aid 'of, theInternational to obtain reinstatement.At the instance of Rosenberg,the International interceded in his behalf, and the respondent rein- .=stated Rosenberg on September 17.Rosenberg was assigned, however, to a tedious job in which he was required to wield a smallhammer almost continuously throughout the day.On the same dayof Rosenberg's reinstatement, Seidner instituted a check with respecttoRosenberg's productivity.Shortly after Rosenberg's reinstate-ment, 'Seidner told Rohrlack, according to Rohrlack's testimony : "Iwillmake [Rosenberg] quit this time.He won't get fired . . . Iwillwork him to death." Seidner denied Rohrlack's testimony.However, Rosenberg testified that he had complained to Rohrlackabout the nature of the work assigned to him after his reinstatementand that Rohrlack had reported to Rosenberg, after consultingSeidner about the complaint, that Seidner threatened to eliminateRosenberg from .,the shop by making the work "hard" for him, thuscorroborating Rohrlack's testimony.We find that Seidner made thestatements above attributed to him by Rohrlack. Subsequently, pur-suant to the Union's suggestion, Rosenberg made arrangements for ameeting of the respondent's employees to be addressed by repre-sentatives of the Union.As indicated above, at the meeting onSeptember 19, 1941, all the respondent's production employees, exceptabout three, signed the petition requesting the ' Union- to undertakecollective' bargaining negotiations with the respondent.Word of themeeting reached officials of the International who sent representativesto the respondent's shop to investigate.On September 24,32 Mutter .`3O A check-ow of membership dues by the respondent pursuant to the terms of the closed-shop contract with the International,along with an absence of benefits from membershipin that organization,provided a source of grave discontent among the workers.a'As hereinafter appears, Rosenbergwas laterreinstated;and he was again discharged.on',,September 24, 1941.The validity of that discharge and not Rosenberg's .discharge.on September 12, is in issue in this proceeding,in view of,the absence of an allegation ofdiscrimination'with respectto hire and tenure of employment'on September12, 1941.We find,it unnecessary to determine,therefore,'whether therespondent unlawfully dis-missed Rosenberg on September 12. It is interestingto note, however,that a day or twobefore Rosenberg'sdischargeon September 12, he was relieved of his duties as Scidner'sassistant."Rosenberg did not work on Saturday,September 20, and:the.'respondent's, shop wasclosedon September.22 and23 on account of Jewish holidays. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Deevy, the International's representatives, visited the plant andconferred with Rohrlack.When Mutter complained about the as-sembly of the employees on the 19th, Rohrlack stated, according to'Deevy's undenied.testimony which we credit, that "it was Richard's'[Rosenberg] doings." 33Mutter thereupon informed Rohrlack 'tha.tRosenberg must "leave the shop" since he was "a trouble maker."Deevy volunteered to- evict Rosenberg bodily from the shop if Mutterwould' sanction that course of action.Subsequently that morningthe International representatives conferred with Hulles and Seidnerand complained that the employees "had a hell of a right to call ameeting without notifying [the International]."At the hearingDeevy described. Hulles and Seidner as "incensed'' when they learnedabout the September 19 meeting.Later, during the lunch period,Rohrlack told Rosenberg: "Mr. Mutter says you are going to be firedfor talking at'the [September 19] meeting."At the close of the workday on September 24, Seidner told Rosenberg : 'You are through.Don't bother to come in any more.'!Rosenberg did not request anexplanation and made no reply. That night the respondent rejectedthe Union's request for Rosenberg's reinstatement, asserting that hehad, been discharged for cause.The respondent maintains,as its witnesses testified,that Rosenbergspent too much time in hammering a production unit and that conse-quently he failed to produce sufficient quantity to meet the respondent'srequirements.The respondent further asserts,as its witnesses testi-fied, that Rosenberg deliberately refused to increase his output andthat when warned of discharge. if he did not produce' more, he was,insubordinate in telling management that "it was too bad" and that,therespondent could not discharge him.On the other hand, Rosenbergtestified that he could not produce more because the work, was toostrenuous for him and that he so informed Seidner.Prior to Sep-tember 17, Rosenberg had, engaged in hammering operations withoutcomplaint by supervisors.We credit Rosenberg's testimony and find,as did the Trial Examiner,thatRosenberg did not expend less effort:in his work after his reinstatement than before and that he did notengage in,insubordinate conduct.We, therefore reject the respond-ent's contentions,Rather we believe that the respondent assignedRosenberg to the hammering operation and held him to an unreason=able rate of output,, as.Seidner indicated he might,do in, the threat'.which he expressed to Rohrlack set forth above, for the purpose of find-ing a pretext to eliminate Rosenberg from employment because he hadrefused to abandon the interests of his fellow employees and allyhimself with 'management and, particularly,because of the role he"'Although Rohrlack attended the September 19 meeting,he did not sign the petition. FISS CORPORATION'149played in connection with the September 19 meeting.Accordingly,we find that the respondent discharged Rosenberg on September 24,1941,. and thereafter refused to reinstate him, because. of his unionactivities.We find that the respondent discriminated in regard to the hireand tenure of employment of Richard Rosenberg, who was discharged'by the respondent because of his union activity, thereby discouragingmembership in the Union and encouraging membership in the Inter-national, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.E. The strikeAs already noted, on September 24, 1941, the Union demanded thatthe respondent reinstate Richard Rosenberg and bargain with theUnion, and the respondent's employees refused to report for work onSeptember 25 after the respondent had rejectedthe Union's demands.We have alsonotedthat on September 26, 1941,.the Union requestedthe respondent to bargain collectively, and that the respondent, relyingupon its contractwith-the International,refused.We have.found,however,that the contract was invalid and that the respondent cannotutilize it to justify its' refusal to bargain with the Union.Therespondent,pointing,among other things, to the absence of a, picket,line,maintains,nevertheless,that the work stoppage was not a strikebut that the employees quit their employment,with the respondentbecause the Union promised to secure better-paid jobs for them in NewYork City.While oneor more of the employees secured employmentelsewhere since September 24, and the Union did not see fit to estab-lish-a picket line at the.respondent'sNewJersey plant, wefind nomerit in the respondent's contention.On the.night of September 24,the Union represented that it would call a strike unless the respond=ent acceded to the Union's 'requests;the respondent refused to accede;thereafter,the next morning,the employees failed to report for work;and, on the following day,in its communication to the respondent,dated September 26, 1941, the Union stated that.. . "the strike pres-ently being conducted"had been caused by the respondent's refusal toobserve the provisions of the Act,and renewed its offer to negotiateon behalf of the persons who had ceased work as a result of the labordispute.Clearly therefore the stoppage of work on September 25 wasa strike and'the strikers retained their status as employees within themeaning of Section 2(3) of the Act.The strike was in progress at thetime of the`hearing in December 194LWe find that the strike was,caused and prolonged by the respond-ent's' unfair labor practices set forth above in Section III, C, and D. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occur-ring in connection with the operations of the respondent described inSection. I above, have, a close,. intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce'.V. THE REMEDY.Having found that the respondent has engaged in unfair labor prac-tices,we shall order it to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies of the Act.We have found that the respondent refused to bargain collectivelywith the Union as the representative of a majority'of the employees inan appropriate unit.Normally under' such circumstances we directthat the respondent, upon request, bargain collectively with the Union.The respondent and the International maintain, however, that theUnion lost its majority after September 25, 1941.At the hearing theInternational offered in evidence affidavits, executed by 13 employeeswho had abandoned the strike to return to work purporting to revokeauthorizations previously given by them to the Union to act as bargain-ing representative and to designate the International as such representative.The Trial Examiner, with one exception, rejected the affi-davits.We hereby affirm the ruling.Under the circumstances, theaffidavits cannot be given effect since they were obtained by the Inter-national, a labor organization which had been assisted by the respond-ent's unfair labor practices., Their execution is attributable' to the-respondent's conduct in assisting the International and in refusing tobargain with the Union.34 In any -event, the revocations would notalter the majority status of the Union..We shall, therefore, order that.the respondent, upon request, bargain collectively with the Union.We have found that the contract between the respondent and theInternational, dated January 22, 1941,35 is invalid because the Inter-national did not represent a majority of the employees in the appro-priate.unit at the time of the execution of the closed-shop contractand because the contract was made with a labor organization whichhad been assisted by unfair labor practices. In order to insure tothe employees, the full and free exercise of the rights guaranteed inSection 7 of the Act without interference, restraint,' or coercion bythe respondent,, we shall order that the respondent withdraw and34 See, for example,National Labor Relations Board v. P.' Lorillard Co.,314 U. S. .5,12:RelationsBoard,311 U. S. 72.asWe regard the contract, 'variously dated December 10, 1940, December 20, 1940, andJanuary 22, 1941, in substanceas one andthe same contract. 'FISS CORPORATION151.Withhold recognition from the International as the representative. ofany 'of its employees for the purposes of collective bargaining untilsuch time as the International maybe certified as their representativeby the Board.36We shall further order the respondent to cease anddesist from giving effect to its contract, dated Janihary 22, 1941, withthe International, as well as to any extension, renewal; modification,or supplement thereof, andany superseding contract which may now.be in force.Nothing herein, however, shall be deemed to require therespondent to vary those wage, hour, seniority, and other such sub-stantive features of its relations with the employees themselves, if any,which the-respondelit established in performance of the contract datedJanuary 22, 1941, is extended, renewed, modified, supplemented, orsuperseded.We shall enter a similar order with respect to the re-spondent's written agreement with its employees, dated November28, 1940., since we have found that that agreement on. its face is inderogation of the employees' right to self-organization.We have also found that the respondent discharged Sol Lowen-..stein,Adolph Hoenig, Joseph Interstein, Ernest Ungar; Carrie Meyer,Joseph Altman, and- Richard Rosenberg because of their union activi-ties.During the hearing, however, the respondent sought to show-by cross-examination of Lowenstein, that he had secured other regu-lar and substantially equivalent employment.The Trial Examinerexcluded such testimony but stated in substance -that- for the purposesof the case the fact that such employment had " been obtained byemployees alleged to have been discriminatorily discharged would beassumed.We must. determine, therefore,in the exercise of our discretion 37, whether it will ,effectuate the -policies of the Act to. directthat offers..of reinstatement be made to such employees.We haveconsidered this -question inMatter of Ford Motor .CompanyandInternational Union United Automobile 'W ricers of America, LocalNo..249,38and in other cases.33For the reasons there stated, we find,as did the Trial Examiner, that it will effectuate those policies todirect the respondent, to reinstate all such employees notwithstanding"See, for example,N. L. R. -B. v. Condenser Corp. of America,128 F. (2d) 67 (C. C.'A. 3), enf'g-as mod. 22 N. L. R. B. 347;Eagle-Picker Mining and Smelter Co. V. N. L. R. B.,119 F. (2d) 903 (C. C. A. 8), enf'g as mod. 16 N. L. R. B.727;Warehousemen's Union V.N. L. R. B.,121 F. (2d) 84 (App. D. C.), cert.- denied 62 S. Ct. 138, enf'g in this respect,7.9N. L. R. B. 778.g"ISeePhelps Dodge Corporation v. N. L. R.B., 313 U. S. 177.3e 31 N. L. R. B. 994.seMatter of Interlake Iron Corporation, a corporationandLocal{Union No. 1657, Steel'Workers Organizing Committee; C. 1.0., 33 N. L. R. B. 613 ;Matter of Continental Oil'CompanyandOilWorkers International Union,35 N. L. R. B. 331;Matter of PhelpsDodge Corporation, a corporationandInternational Union of Mine, 'fill and-SmelterWorkers, Local No.30, 35 N. L. R. B. 418; 'andMatter of J. G. Boswell Company, a cor-poration, Associated ;Farmers of Kings County, Inc., a corporation, and Corcoran Tele-phone Exchange, a corporation,andCotton Products and Grain Mill Workers Union,Local No. 21798, A. F.of L.,35 N. L. R. B. 968. 152 ' DECISIONS OF ' NATIONAL LABOR RELATIONS BOARD'the fact that they obtained regular and substantially equivalent em-ployment elsewhere.We shall order, therefore,, that the' respondentoffer Sol Lowenstein, Adolph Hoenig, Joseph Interstein, ErnestUngar, Carrie Meyeri Joseph Altman,'and Richard Rosenberg, imme-diate and full reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority or other rightsor privileges, and to make them whole for any loss of pay they mayhave suffered by reason of, the discrimination against them by pay-ment to each of them of a stun of money equal to the amount which,he normally would have earned as wages from the date of such dis-crimination to the date of the offer of reinstatement, less his net earn-'ings 10'during said period.We have also -found that the respondent's unfair labor practicescaused and prolonged the strike which began on September 25, 1941.In order to restore thestatus quoas it existed prior to the time therespondent engaged in the unfair labor practices, we shall order therespondent (1) to offer reinstatement to their former or substantiallyequivalent positions, without prejudice to their .seniority and otherrights and privileges, to those-employees who went on strike on Sep-telnber 25, 1941, or thereafter, and who have applied for and have notbeen offered reinstatement, and (2) upon application to offer rein-statement to their former or substantially equivalent positions, with-out-prejudice to their seniority or other rights and privileges, to thoseemployees who went on strike on said date, or thereafter, and who havenot'previously applied for reinstatement; dismissing if necessary anypersons hired by the,respondent on or after September 25, 1941, thedate of the commencement of the strike, and not in the employ of therespondent on said date. If there is then not sufficient work availablefor all the employees, all available positions shall be distributed amongthem without discrimination against any employee because of hisunion affiliation or activities, following the system of seniority or othernon-discriminatory practice heretofore applied in the conduct of therespondent's business.Those employees, if any, remaining after suchdistribution, for whom no employment is immediately available, shallbe placed upon a preferential l ist and thereafter offered employment.in their former or substantially equivalent positions as such employ-'inent becomes available and before other persons are hired for such40By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board; incurred by' an employee in connection with obtaining work and working else-where, than for the respondent, which would' nothavebeen incurred but for his unlawfuldischarge and the'consequent necessityof his seekingemployment elsewhere.SeeMatterofCrossettL m"ber CompanmjandUnited Brotherhood of Carpenters. and Joiners 'ofAmerica, Lumber and SawmillWorkersUnion,Local2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal, State; county, municipal, or other work-relief.projects shall be considered as earnings.See RepublicSteel CorporationV.N. L. R. B.,311 U. S. 7.I F'ISSCORPORATION153work, in the order determined among them by said.system of seniorityor other non-discriminatory practice.We shall also order the re-spondent to-make'whole those employees Who went on strike on Sep-tember 25, 1941, or thereafter, and who have applied. for and havenot been offered reinstatement, for any loss of pay they may have suf-fered by reason of the respondent's refusal, if any, to reinstate themas provided above, by payment to each of them- of a sum of money equalto that which he would normally have earned as wages during theperiod from five (5) days after the date on which he applied for rein-statement to the date of the respondent's offer of. reinstatement orplacement on a preferential list; less'-his net earnings, if any, duringsaid period.We shall also order the respondent to make whole thoseemployees who went on strike on September°25, 1941, or, thereafter,and who have not previously applied -for reinstatement, for any lossof pay they 'May suffer by reason of the respondent's refusal, if any,to reinstate them as provided above, by payment to each of them of ashin of money egilal to that which he would normally-have earned aswages during the period from five (5) days after the date on whichhe applies for -reinstatement to the date of the respondent's- offer ofreinstatement or placement upon a preferential list, less his net earn-,ings, if any, during such period.-Upon-the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :_CoNOLusIONs or LAW1.Pocketbook Workers Union of New York, Local No.' 1, affiliated`with International Ladies' Handbag, Pocketbook and'Novelty Work-ersUnion of New York, and International Ladies' Handbag,Pocketbook and Novelty Workers Union, affiliated with the AmericanFederation of Labor, are labor organizations, within the meaning ofSection 2 (5) of the Act..2.The .product-ion.eniployees of the respondent, exclusive of sales-men and supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.Pocketbook Workers Union of New York, Local No., 1, was onSeptember 19, 1941, and at all times thereafter has been, the exclusiverepresentative of all the employees in the aforesaid unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a) 'ofthe Act.--4.By .refusing. to bargain collectively with .,PocketbookWorkersUnion of New York, Local No. 1, as the exclusive representative of itsemployees in the appropriate unit, the respondent has engaged in 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is engaging in unfair labor practices, within the meaning of Sec=tion 8 (5) of the Act:5.-By discriminating in =regard .to the hire and tenure of employ-ment of Sol Lowenstein, Adolph Hoenig, Joseph Interstein, ErnestUngar, Carrie Meyer, Joseph Altman, and Richard Rosenberg, andeach of them, and thereby.. discouraging membership in PocketbookWorkers Union of New York, Local No. 1, and encouraging member-ship in International Ladies' Handbag, 'Pocketbook and NoveltyWorkers Union, the, respondent has- engaged in and is engaging inunfair labor practices, within the. meaning of Section 8 (3) of the Act..6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The,aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct,8.The respondent did not move its shop from New York to NewJersey to avoid collective bargaining with the Union, within themeaning of Section 8 (1) of the Act.9.The respondent did not refuse to bargain with the Union onor 'about November 14, ' 1940, within the meaning of Section 8 (5)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Fiss Corporation, Jersey City, New Jersey, and its officers,agents, successors and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with PocketbookWorkersUnion of New York, Local No. 1, as. the exclusive representative ofthe respondent's production employees, exclusive of salesmen, super-visory and clerical employees; '-(b)Discouraging membership in Pocketbook Workers Union ofNew York, Local No. 1, or any other labor organization of its em-.-ployees, or encouraging membership in International Ladies' Hand-bag, Pocketbook and Novelty Workers Union, or' any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their, hire or tenure of employment or any term or condition oftheir employment; FISS CORPORATION155(c)Recognizing International Ladies' Handbag, Pocketbook--and'Novelty Workers Union,or any affiliate thereof, as the representative,of any.of its employees. for the purposes of collective bargaining,unless and until that organization: or an affiliate thereof-shall 'havebeen certified by the Board as the representative of the employees ;(d)Giving effect to its contract,dated January 22,1941,with In-ternational Ladies' Handbag, Pocketbook and Novelty Workers Union,or to any extension,renewal, modification,or supplement thereof, orto any superseding contract with that labor organization or any: affiliate thereof.unless and until that organization or an affiliate thereofshall have been certified by the Board as the representative of.theemployees;(e)Giving effect. to its "Agreement,"dated November.28, 1940,with its employees,or to any extension,renewal,modification,or sup-plement thereof,or to any superseding agreement;'(f) In any manner requiring its employees.to contribute to thesupport of. International Ladies' Handbag, Pocketbook and NoveltyWorkers Union,or any affiliate thereof, and in any manner makingfurther deductions from the wages of its employees;or any of them,for dues, taxes,or other assessments,payable, or to become payable,to that organization,or any affiliate thereof; and-.(g) In any other manner interfering with, restraining,or coerc-ing its employees in the exerciseof the rightto self-organization, toform, join, or assist labor organizations to bargain collectively throughrepresentatives of their own choosing,or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7,of the Act.2.Take the following affirmative action which the Board finds willeffectifate the policies of the Act :(a)Withdraw and withhold all recognition from 'InternationalLadies'Handbag, Pocketbook, and Novelty Workers Union, or-anyaffiliate thereof, as the representative of any of its employees for thepurpose of collective bargaining with respect to rates of pay; wages,hours of employment,or.-other conditions of employment,until thatorganization or an affiliate. thereof shall have been certified by theBoard as the representative of the employees;'(b)Upon request; bargain collectively with Pocketbook WorkersUnion,of New York, Local No. 1, as the exclusive representative ofits production employees, exclusive of salesmen and supervisory andclerical employees,with respect to rates of pay, wages, hours of em-ployment,and other conditions of employment;(c)Offer to Sol Lowenstein,Adolph Hoenig, Joseph.Interstein,Ernest Ungar, Carrie Meyer,Joseph, Altman, and Richard Rosen 156DECISIONS OF NATIONAL LABOR: RELATIONS BOARDberg, immediate and.full reinstatement to their former or substantiallyequivalent ' positions without prejudice to their seniority or otherrights or privileges;(d)Make whole Sol Lowenstein, 'Adolph. Hoenig, Joseph Inter-stein,Ernest Ungar, Carrie Meyer, Joseph Altman, and RichardRosenberg, for any loss of pay they may have suffered by reason ofthe respondent's discrimination against them, by payment to eachof them of a, sum of money equal to the amoimt which he normallywould have earned as wages from the date of the discrimination tothe date of the respondent's offer of reinstatement, less his net earningsduring said period ; -(e)Offer to those employees who went on strike on September 25,1941, or thereafter, and who have.applied for and have not been of-fered reinstatement, immediate and full- reinstatement to their formeror, substantially equivalent positions, without prejudice to their sen-iority or other rights or privileges,- in 'the manner set forth in the,section entitled "The remedy" above, and place those employees forwhom employment is not immediately available upon a preferentiallist in the manner set forth in said section, and thereafter, in, saidmanner, offer them employment as it becomes available;(f)Upon application offer to those employees who went on strikeon September 25, 1941, or thereafter, and who have not previouslyapplied for reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions,' without prejudice, totheir seniority and other rights and privileges, in the manner pro-vided in the section entitled "The remedy" above; and place thoseemployees for whom -employment is'not immediately available upona preferential list in the manner set forth in said section, and there-after, in said manner, offer them employment as it becomes available;(g)Make whole the employees specified' in paragraph 2 (e) above,for any loss of pay they may have suffered by reason of the respond-ent'srefusal, if any, to reinstate them, upon payment to each of themof a sum of money equal to that which he normally would haveearned as wages during the period from five (5) days after the-dateon which he applied for reinstatement to the date of the respondent'soffer of reinstatement or placement upon a preferential list, less hisnet earnings, if any, during said period ;(h)Make whole the employees specified in paragraph 2 (f) above,for any loss of pay they may suffer by reason of the respondent's re-fusal, if any, to reinstate them, by payment to.each of them of a sumof money equal to that .which he would' normally have earned'as wagesduring'the period from five (5) days after the date on which he ap-plies for reinstatement to the date of the respondent's offer of rein- FISS CORPORATION157statement or placement upon a preferential list, less his net earnings,if any, during said period;(i). Immediately post in conspicuous places in its Jersey City plant,and' maintain for a period of at least sixty (60) consecutive' daysfrom the date of posting, notices to its employees stating (1) thatthe respondent will not engage in the conduct from which it isordered to, cease and desist in paragraphs 1 (a) to (g), inclusive, of,this Order; (2) --that the respondent- will take. the. affirmative actionset forth .- in. paragraphs 2 (a) to (h),'inclusive, of this Order;, and(3) that the. respondent's employees are free .to become or remainmembers of Pocketbook `Yorkers Union of New York, Local No. 1,and that the respondent will not discriminate against any employee'because of membership in or activity oif.behalf of that oranization;(j)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken, to comply herewith.AND IT IS FURTHER ORDERED that the complaint-be dismissed insofar.as it alleges (1) that the respondent refused to bargain with'the Union,on or about November 14, 1940,,and. (2) that it moved its shop from.New York to New Jersey in order to avoid collective bargaining withthe Union and to interfere with the employees in their exercise of the'rights guaranteed in Section 7 of the At..MR.WM. M. LEISERSON took no part in the consideration of the'above Decision and Order.